Kirkpatrick, C. J.
— The reason relied upon, for the. reversal of this judgment at bar, was the imperfection and. *74insufficiency of the account filed. Upon inspection it seems to me, to be perfectly intelligible. Besides, the defendant appeared and went to trial upon it.
Tear son, for plaintiff.
I am for an affirmance of the judgment.
Rossbrr. J. — Concurred.
Pennington, J.
— I concur in affirming this judgment. The state of demand contains a plain charge for wood sold, not very skilfully made out, but that is not required.
Judgment affirmed.